 INTEGRATED HEALTH SERVICES  575Integrated Health Services, Inc. and District 1199, the Health Care and Social Service Union, SEIU, AFLŒCIO.  Cases 8ŒCAŒ31566, 8ŒCAŒ31630, 8ŒCAŒ31644, and 8ŒCAŒ31802 September 30, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND WALSH On April 23, 2001, Administrative Law Judge Margaret M. Kern issued the attached decision.  The Respondent filed exceptions and a supporting brief and the General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions1 and briefs and has decided to af-firm the judge™s rulings, findings, and conclusions and to adopt the recommended Order as modified.2 ORDER The National Labor Relations Board adopts the recom-mended Order of the administrative law judge as modified below and orders that the Respondent, Integrated Health Services, Inc., with offices located in Washington Square in Warren, Crestwood Care Center in Shelby, Meadow-view Care Center in Seville, Canterbury Villa of Alliance in Alliance, Auburn Manor in Washington Court House, Rosewood in Galion and Village Care in Galion, Ohio, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. Substitute the following for paragraph 2(b). ﬁ(b) Preserve and, within 14 days of a request, or such additional time as the Regional Director may allow for good cause shown, provide at a reasonable place desig-nated by the Board or its agents, all payroll records, social security payment records, timecards, personnel records and reports, and all other records, including any electronic copy of such records if stored in electronic form, necessary to analyze, if appropriate, the wages and benefits rescinded under the terms of this Order.ﬂ                                                                                                                       1 The Respondent argues on exception that art. 26 of its collective-bargaining agreements with the Union (the ﬁPatient Careﬂ provision) was tantamount to a midterm contract reopener clause, implicitly obli-gating the Union to bargain over the Respondent™s wage increase pro-posals.  For purposes of this decision, Chairman Hurtgen need not consider this defense, which is neither litigated nor timely raised and pursued, only first appearing in the Respondent™s posthearing brief to the judge. 2 We will modify the judge™s recommended Order in accordance with our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001). Allen Binstock, Esq., for the General Counsel. Clifford Nelson, Esq., for the Respondent. DECISION STATEMENT OF THE CASE MARGARET M. KERN, Administrative Law Judge. This case was tried before me in Cleveland, Ohio, on January 30 and 31, 2001.  The consolidated complaint, which issued on July 31, 2000, and the amended consolidated complaint which issued on September 28, 2000, were based on unfair labor practice charges filed on May 8 and 31, June 9, and August 4, 2000, by District 1199, the Health Care and Social Service Union, SEIU, AFLŒCIO (the Union) against Integrated Health Systems, Inc. (Re-spondent).1 Respondent filed an answer to the consolidated com-plaint on August 15 and filed an answer to the amended consoli-dated complaint on October 16.  Respondent filed a further amended answer to the amended consolidated complaint on January 29.  The General Counsel alleges that from October 1, 1999, to August 7, Respondent unilaterally implemented wage increases at seven of its facilities during the term of its collective-bargaining agreements with the Union. Respondent admits that it made these changes but defends its actions on several grounds, including that operational exigencies mandated that Respondent take these actions and that the Union unreasonably withheld its consent. For the reasons set forth herein, I find that since March 7, Respondent violated Section 8(a)(1) and (5) by granting wage increases and by modifying the rates of pay of employees without the Union™s consent.  FINDINGS OF FACT I. JURISDICTION Respondent admits, and I find, that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. II. LABOR ORGANIZATION STATUS Respondent admits, and I find, that the Union is a labor or-ganization within the meaning of Section 2(5) of the Act. III. ALLEGED UNFAIR LABOR PRACTICES A. Background Respondent owns and operates long-term care facilities throughout the United States.  Seven facilities in Ohio are in-volved in this case: Washington Square in Warren, Crestwood Care Center in Shelby, Meadowview Care Center in Seville, Canterbury Villa of Alliance in Alliance, Auburn Manor in Washington Court House, Rosewood in Galion and Village Care in Galion. These facilities are licensed by the State of Ohio and operate under State and Federal Medicare and Medicaid guide-lines. These guidelines dictate, in part, minimum staffing re-quirements. Respondent maintains its own staffing requirements which are more stringent than the Government-mandated re-quirements.  1 At the hearing, the complaint was amended to reflect the correct name of Respondent, Integrated Health Services, Inc. All dates are in 2000 unless otherwise indicated. 336 NLRB No. 13  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 576Previous to Respondent™s operation of these seven facilities, 
they were owned and operated by Horizon Healthcare. The Un-
ion™s representation of employees at these facilities dates back to 
at least 1990 at Rosewood and V
illage Care, and to 1995 at the 
remaining facilities. In October 1996, the Board conducted an 
election at the Rosewood facility 
and the registered nurses (RNs) 
voted for inclusion in a unit of licensed practical nurses (LPNs). 
Shortly after the Union was certified, Horizon and the Union 
agreed to include the RNs and 
LPNs in an overall service and maintenance unit. There is no evidence that self-determination 
elections were conducted for the RNs at any of the other facili-
ties. Following Respondent™s acquisition of the facilities in Janu-ary 1998, the Union continued to represent the same employees 
in the same bargaining units as it did under Horizon™s ownership, 
with RNs continuing to be represented with nonprofessional 
employees. 
In January 1999, negotiations commenced between Respon-
dent and the Union for renewal contracts and 12 to 14 bargaining 
sessions were conducted. The Union and Respondent entered into 
three collective-bargaining agreements effective April 1, 1999, to 
March 31, 2002. The following unit descriptions are set forth in 
the respective collective-bargaining agreements:  
 Unit A: All service and maintenance employees at the 
Employer™s following facilities: Auburn Manor in Washing-

ton Court House, Crestwood Care Center in Shelby, Mea-
dowview Care Center in Sev
ille, Canterbury Villa of Alli-
ance in Alliance, Washington Square in Warren, Baltic 
Country Manor in Baltic, Horizon Meadows in Alliance, 
Hudson Elms Nursing Home in
 Hudson and Village Square 
in Stow, including but not limited to: state tested nurses 

aides, environmental aides, supply clerks, ward clerks, 
cooks, dietary aides, laundry 
aides, housekeepers, mainte-
nance workers, activities assist
ants, rehabilitation aides, re-
storative aides, and registered and licensed practical nurses; 
but excluding clerical employees, confidential employees, 
Director of Maintenance, Direct
or of Social Services, Direc-
tor of Activities, therapists, licensed physical therapy assis-
tants, temporary employees, professional employees and all 
guards and supervisors as defined in the National Labor Re-
lations Act. Rosewood unit
: All service and maintenance employees 
at the Employer™s Rosewood facility in Galion, Ohio, in-
cluding but not limited to: state tested nurses aides, envi-
ronmental aides, supply clerks, ward clerks, cooks, dietary 
aides, laundry aides, housek
eepers, maintenance workers, 
activities assistants, rehabilitatio
n aides, restorative aides, 
and registered and licensed practical nurses; but excluding 

clerical employees, confidential employees, Director of 
Maintenance, Director of Social Services, Director of Ac-
tivities, therapists, licensed physical therapy assistants, tem-
porary employees, professional employees and all guards 
and supervisors as defined in
 the National Labor Relations 
Act. 
Village Care unit
: All service and maintenance employ-
ees at the Employer™s Village Ca
re facility in Galion, Ohio, 
including but not limited to: state tested nurses aides, 
environmental aides, supply clerks, ward clerks, cooks, 
dietary aides, laundry aides,
 housekeepers, maintenance 
aides, laundry aides, housek
eepers, maintenance workers, 
activities assistants, rehabilitatio
n aides, restorative aides, 
and registered and licensed practical nurses; but excluding 

clerical employees, confidential employees, Director of 
Maintenance, Director of Social Services, Director of Ac-
tivities, therapists, licensed physical therapy assistants, tem-
porary employees, professional employees and all guards 
and supervisors as defined in
 the National Labor Relations 
Act. 
 Article 34 sets forth the startin
g wage rates for each job classi-
fication at each facility, as well as the increases to be given every 

6 months. Starting wages are not uniform among the facilities, 
but the biannual increases are uniform. In all other respects, the 
three collective-bargaining agreem
ents are identical. Second- and 
third-shift employees receive a 25-cent-per-hour differential and 

employees who work weekends 
receive a 35-cent-per-hour dif-ferential. There is no reopener provision. 
The following individuals are ad
mitted agents and supervisors 
of Respondent within the meaning of the Act: Michael Wilson, 
vice president of labor relations, Ray Martinez, vice president of 
human resources, Thomas Lowencamp, regional vice president, 
Beth Wilson, human resources manager, Carolyn Gibson, area 
vice president, Gail O™Keefe, admi
nistrator, Kathleen Champlin, 
administrator, Theodore Powell, administrator, Dean Smith, ad-
ministrator, and Toni Fuzo, administrator. 
On February 2, Respondent filed a Chapter 11 petition in the 
United States Bankruptcy Court for 
the District of Delaware and 
remained in bankruptcy proceedings as of the time of the hearing. 

Respondent has not sought an order under Section 1113 of the 
Bankruptcy Code permitting recision or modification of the col-
lective-bargaining agreement. 
B. Washington Square 
At the hearing, the parties stipulated that on October 1, 1999, 
Respondent implemented at its Washington Square facility new 
weekend hourly wage rates for employees known as weekend 
warriors. These wage rates were $12 per hour for State tested 
nursing assistants (STNAs), $19 per hour for LPNs, and $23 per 
hour for RNs.
2 Carolyn Munford is an administrative organizer for the Union 
who services the Washington Squa
re facility. Munford testified 
that she first learned of the weekend warrior program on or about 
November 11, 1999, when she had a conversation with a person 
who had been hired as a weeken
d warrior. She was not notified 
of the existence of the progra
m by management until August 28, 
11 months after the program was implemented. In a meeting with 
Beth Wilson and Toni Fuzo held on August 28, Munford was 
given a one-page bullet point summary describing the program as 
follows:  Casual positionŠnot full time or part time 
Requires working 3 weekends per month for bonus pay 
No benefits except holiday pay at base rate 
Paid at base rate if miss weekend 
Base rate if want to work additional shifts 
                                                          
 2 As of October 1, 1999, the contractual hourly wage rate was $7.30 
for STNAs and $11.85 for LPNs employed at Washington Square. 
There was no delineated contractual wage rate for RNs.  
 INTEGRATED HEALTH SERVICES 577Shift differential per current policy 
 At the same meeting, Wilson and Fuzo also gave Munford a 
letter addressed to her dated 
September 16, 1999. Munford de-
nied ever seeing this letter prior 
to August 28. In the letter, Fuzo 
wrote:  I am forwarding you the new experimental weekend posi-
tion: Washington Square wants to develop new weekend 
only positions. These positions 
may be posted as (1) Satur-
day and Sunday, (2) Friday, Saturday, Sunday (3) Saturday, 
Sunday, Monday. . . . The positions would be posted by the 
labor agreement. . . . These new positions are part time and 
the employee would be eligible 
for any benefits the contract 
provides. 
 Munford testified weekend warriors perform bargaining unit 
work: hands-on patient care including bathing, showering, and 
feeding patients. She further testified that individuals who choose 
to be weekend warriors sign an individual agreement which pro-
vides in relevant part: 
 [I] agree to work three week
ends per month for the wage 
scale circled below. If I don™t fulfill this agreement, my 
wage scale will revert back to the base rate as stated above 
and be deducted from the following pay if it has already 
been paid. Any additional hours 
I pick up will also be paid 
at the base rate as stated. Premium Pay Days worked will be 

paid at time and one-half, calculated using the base rate fol-
lowing completion of [my] 90 day probationary period.  
 At the time of the hearing, Pam Sneed was employed as a 
weekend warrior. Sneed did not testify and it is not clear from the 

record when she was hired. Munford testified that Respondent 
deducted the Union™s initiation fee from Sneed™s pay, but did not 
deduct the periodic dues. A work
 schedule covering the period 
January 1 to 22 reflects Sneed worked 13 days, each Friday 

through Monday.  
C. Crestwood  
The parties stipulated at the beginning of January 2000 Re-
spondent implemented a 90-day test program by which an addi-
tional weekend differential of $1.50 
per hour was paid to all staff. 
It was further agreed that Resp
ondent maintained
 this weekend 
differential continuously beyond the 90-day period. The Union 
consented to the 90-day testing period, but did not consent to the 
extension of the weekend differential beyond March 7.  
Patrick Deininger, the Union™s administrative organizer, testi-
fied he first learned of the extension of the weekend differential 
beyond March 7 from employee members at Crestwood. He 
telephoned Gail O™Keefe in the first week of April and told her 

the Union objected to the extension without discussing the matter 
with the Union. Deininger requested a labor management meet-
ing be held on April 21 and O™Keefe agreed to meet. In the in-
terim, by letter dated April 14, O™Keefe advised Deininger that 
due to staffing shortages she wa
s confirming her intention to 
increase and modify the nursing department wage rate structure, 

giving a $2 per hour increase to RNs, $1.15 increase to LPNs and 
a 60-cent increase to STNAs. O™
Keefe wrote that she was look-
ing to increase shift differentials to 75 cents and $1, and that she 
would continue to maintain the $1.50 weekend shift differential 
beyond the 90-day test period. O™Keefe wrote that ﬁthese rates 
are in addition to the April increase, per the union contract, and in 
addition to the scheduled increase in October, also per the con-
tract.ﬂ O™Keefe further advised 
Deininger that Respondent would 
be giving RNs and LPNs with 3 to 5 years™ experience an addi-
tional $2, and with 5 or more years™ experience, an additional $3. 
O™Keefe closed by writing that she planned on implementing the 
new rates effective April 26.  
On receiving the letter, Deininger called O™Keefe and advised 
her the Union objected to a numbe
r of items in the letter. The 
parties met on April 21 and the Union again registered its objec-

tions to the wage increases. According to Deininger, the changes 
were implemented notwithstanding the Union™s objections.  
D. Meadowview   
By letter dated March 20, Caroli
ne Gibson wrote to Deininger 
advising him that due to staffi
ng problems and the use of tempo-
rary agency employees at the Meadowview facility, she was 

proposing to increase both the starting rates and current rates for 
LPNs and STNAs by 55 cents effective April 1. This increase 
would be in addition to the contractually scheduled increase on 
April 1. She also proposed to in
crease the shift differentials for 
LPNs and STNAs to $1 on the second shift and 50 cents on the 

third shift, and to increase the shift differentials for all other job 

classifications by 50 cents on the second shift and 50 cents on the 
third shift. The shift differential changes would, according to 
Gibson, be temporary for 90 days, effective April 1 to June 29 
after which time the shift differential would revert to the contrac-
tual rate. Gibson closed by stating, ﬁplease respond with the ap-
proval for this proposal by 3/27/00 in order for us to meet the 
4/1/00 implementation date.ﬂ On March 29, Gibson and Dein-
inger spoke by telephone and Dein
inger asked for points of clari-
fication. In response, Gibson faxed him another copy of the 
March 20 letter with handwritten notations. They again spoke by 
phone and Deininger said that although he did not think her pro-
posals would be well received by employees because the raises 
did not affect all employees at the site, he would submit her pro-
posals to a voice vote.  
On March 31, Deininger conducted a vote of employees and 
Respondent™s proposed changes were defeated by a vote of 28 to 
2. That same day, he submitted a set of counterproposals to Gib-
son which provided for: (1) all current employees, and the current 
starting rates for LPNs and STNA
s, would be increased 55 cents 
on April 1 in addition to the contractual raises; (2) the shift dif-
ferentials for all employees would be increased by $1 on the 
second shift and $1 on the third shift. That same day, Raymond 
Martinez addressed a letter to Dave
 Regan, district president of 
the Union, which stated that since Respondent and the Union had 

not been able to reach an agr
eement, Respondent had ﬁno other 
alternative but to unilaterally implementﬂ the following wage 

changes for LPNs and STNAs effective April 7: (1) an increase 
in the starting rates for LPNs and STNAs by 55 cents per hour; 
(2) an increase in the shift differential of LPNs and STNAs for 
the second shift to $1 per hour for 90 days; (3) an increase in the 
shift differential of LPNs and ST
NAs for the third shift to 50 
cents per hour for 90 days; (4) an
 increase in the shift differential 
for all other employees working the second and third shifts to 50 
cents per hour for 90 days; (5) employees who received the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 578higher shift differential during th
e 90-day period would maintain 
that differential; and (6) employees hired after July 7 would re-
ceive the current contract shift differential. Martinez, who testi-
fied at the hearing, was not questioned about this letter.  
On the afternoon of March 31, Deininger called Martinez and 
asked if he had even considered the Union™s counterproposals. 
Martinez said he had not seen the counterproposals and that the 
Union ﬁwas screwingﬂ Respondent and holding it hostage. Mar-
tinez told Deininger there were staffing shortages in the nursing 
department at the Meadowview facility, but that other depart-
ments were not suffering shortage
s. Deininger disagreed and said 
he had information that other departments were experiencing 
shortages as well. Martinez responded that management was only 
concerned with the nurses and they were going to do what they 
had to do. Martinez was not questioned about this conversation 
during his testimony.  
The parties stipulated that on April 7 Respondent implemented 
the new starting rates for LPNs and STNAs at Meadowview as 
well as new shift differentials for 
those two classifications as set 
forth in Martinez™ March 31 letter.  
E. Canterbury Villa  The parties stipulated that on April 29 and 30 Respondent, at 
its Canterbury Villa facility, offe
red a weekend bonus of $25 to 
nurses and nursing assistants willing to pick up an additional shift 
or work a double shift in order to
 fill vacancies in the schedule.  
F. May 2 Meeting On May 2, the parties met in Columbus, Ohio, to discuss Re-
spondent™s wage increases. Among those present were Regan for 
the Union and Michael Wilson, Martinez, and Gibson for Re-
spondent. Regan testified that he
 advised the management repre-
sentatives that while the Union shared their concern about wage 
rates in certain labor markets and was willing to discuss this is-
sue, the Union would not consent 
to the wage increases in the 
absence of a comprehensive settlement that addressed issues that 

were of concern to the Union. Regan stated the Union wanted 
Respondent™s support for pending staffing legislation and also 
wanted organizing rights at Res
pondent™s nonrepresented facili-
ties. According to Regan, it was ma
de clear to him that regardless 
of the Union™s unwillingness to c
onsent, the wage rate changes 
would go into effect. Regan commen
ted to Mike Wilson, ﬁThis is 
pretty strange. You bring us to a meeting to talk about these sub-
jects. And you make it clear what we have to say is not important 
to you.ﬂ Wilson responded, ﬁWell, we have to do what we have 
to do.ﬂ  According to Regan, the reason given by management 
for the implementation of the wage increases was to enable Re-
spondent to recruit and retain employees.  
Michael Wilson did not testify and Martinez and Gibson were 
not asked any questions about th
is meeting during their testi-
mony. 
G.  Auburn Manor 
The parties stipulated that on June 5, Respondent, at its Au-
burn Manor facility, implemented three wage incentive plans 
effective through July 30: a recruitment bonus for employees 
referring new hires to the fac
ility, a sign-on bonus for the new 
hires and an extra shift bonus of $2 per hour for all employees.  
H. Crestwood, Rosewood and Village Care Facilities 
The parties stipulated that on August 7 Respondent, at its 
Crestwood facility, implemented new starting rates and shift and 
weekend differential rates for RNs, LPNs, and STNAs. The new 
start rates were $20 per hour for RNs, $14 per hour for LPNs, and 
$9 per hour for STNAs. The new shift differentials were $1 per 
hour for the second shift and 75 cents per hour for the third shift. 
The weekend differential of $1.50 per hour, previously imple-
mented and extended, was conti
nued. The parties further stipu-
lated that on August 7 Respondent implemented the same 
changes at the Rosewood and V
illage Care facilities with the 
only difference being that LPNs we
re to have a starting rate of 
$14.50 per hour.
3  I. Grievances Filed 
In the spring of 2000, the Union filed several grievances relat-
ing to the wage increases but withdrew the grievances and filed 
the unfair labor practice charges in
 this case. Deininger testified 
since the wage increases were ou
tside the terms of the collective-
bargaining agreements, and because there are no reopener provi-
sions in those agreements, the increases fell outside the scope of 
the agreements and an arbitrator would not have jurisdiction over 
the matter.  
J. Staffing Shortages 
Prior to implementing each of the foregoing wage increases, 
Respondent conducted local wage surveys and Gibson testified 
that in every case, with the ex
ception of Auburn Manor, Respon-
dent™s wage levels at each of the facilities were lower than those 
of its competitors.4 In December 1999, one-third of the nursing 
department positions were unfilled at Meadowview and Crest-
wood.  At Rosewood, 10 out of 50 nursing positions were un-
filled, at Village Care; 5 out of
 20; and at Auburn Manor, 10 out 
of 50. There were a minimal number of openings in the nursing 
departments at Washington Squa
re and Canterbury. By mid-
August 22 out of approximate
ly 52 nursing positions at Mea-
dowview were unfilled. Gibson testified the average employee 
turnover rate in the industry is 70 percent; at Meadowview, the 
turnover rate was over 100 percent. In December 1999, Respon-
dent restricted patient admission
s at Meadowview and Crestwood 
due to staffing shortages. This rest
riction lasted 3 to 4 months at 
Meadowview and 4 to 6 months at Crestwood. At no time did the 
State of Ohio or the Federal gove
rnment order any facility closed 
as a result of staffing shortages. 
Temporary agency employees were used to supplement the 
regular complement of employees. At Meadowview and Crest-

wood, Respondent considered the use of agency employees to be 
so high that it negatively impacted the quality and continuity of 
patient care. In the years 1998, 1999, and 2000, agency usage 
jumped from zero to $8454 to $25,221 at Village Care; from 
$44,168 to $440,094 to $560, 215 at Crestwood; and from zero to 
                                                          
 3 As of August 7, RNs, LPNs, and STNAs at Crestwood were earn-
ing $15, $11.85, and $7.40 per hour, respectively, and at Rosewood, 
$14.45, $11.30, 
and $7.35 respectively. At V
illage Care, the contractual 
rate for STNAs as of August 7 wa
s $7.35 per hour. The Village Care 
agreement did not specify a rate for RNs or LPNs.   
4 Gibson did not have oversight re
sponsibility for Auburn Manor and was unfamiliar whether a wage survey
 was conducted as to that facility. 
 INTEGRATED HEALTH SERVICES 579$219,258 to $437,371 at Meadowview. In that same period, 
agency usage at Rosewood Manor and Auburn Manor generally 
declined. In January 2001, after the wage increases were imple-
mented at Meadowview, agency usage dropped to $5000 for the 
month. 
IV. ANALYSIS 
Respondent concedes the Union did not consent to any of the 
wage increases implemented between October 1, 1999, and Au-
gust 7, 2000. Respondent™s primary defense to the unilateral 
changes is that the contractual wage rates were not competitive 
and led to Respondent™s inability to retain existing employees or 
to attract qualified applicants. Th
e resulting staffing shortages led 
to excessive overtime and use of temporary agency employees 

which, in turn, led to diminution in the quality of patient care. In 
the cases of Meadowview and Cr
estwood, patient admissions had 
to be restricted for periods of time due to staffing shortages. Re-

spondent insists that there is no economic underpinning to this 
defense, rather, its motivation in
 granting the wage increases was 
due purely to ﬁoperational exigen
cies.ﬂ The reality, however, was 
that if the staffing shortages persisted Respondent would have 
had to continue to limit patient ad
missions at some or all of the 
facilities. Ultimately, if the pr
oblem remained unsolved, Respon-
dent would have had to close th
ese facilities. Contrary to Re-
spondent™s characterization, the motivation for granting the wage 
increases was wholly economic; if Respondent could not staff its 
facilities, it could not remain in 
business. The good intentions of 
Respondent to stay in business and to deliver quality patient care 

are, however, irrelevant to the issue of whether Respondent vio-
lated the Act when it unilaterally granted the wage increases 
during the term the collective-bargaining agreements. The unam-
biguous language of Section 8(d) explicitly forbids midterm 
modification of a collective-bargaining agreement™s wage provi-

sions without the Union™s consent. 
Oak Cliff-Golman Baking 
Co., 207 NLRB 1063, 1064 (1973).  
Respondent further contends that the Union unreasonably 
withheld its consent to the wage increases. Again, even if this 
were true, it is an irrelevant consideration. While a contract is in 
force, Section 8(d) permits a union to refuse, even unreasonably, 
an employer™s proposal to modify the terms established by a 
collective-bargaining agreement. Where, as here, there is no re-
opener provision, the Union had no obligation even to discuss, 
much less to agree to, any modification. 
Standard Fittings Co. v. 
NLRB, 845 F.2d 1311 (5th Cir. 1988). 
With respect to the weekend warriors at Washington Square, 
the General Counsel contends they are regular part-time employ-
ees covered by the unit A agreement. Respondent contends that 
they are casual employees and not part of the unit. The test for 
determining whether individuals are casual employees takes into 
account factors such as regularity and continuity of employment 
and similarity of work duties. The individual™s relationship to the 
job must be examined to determine whether the employee per-
forms unit work with sufficient regularity to demonstrate a com-
munity of interest with remaining employees in the bargaining 
unit. Continental Winding Co.
, 305 NLRB 122, 124 (1991); 
Pat™s Blue Ribbons, 
286 NLRB 918 (1987).  
The documentary evidence on the issue of weekend warriors is 
ambiguous. On August 28, Respondent gave the union represen-
tative two documents, one characterized the weekend warrior 

position as casual, and the other characterized it as part time.  
One document stated that the weekend warriors would be eligible 
for all benefits under the collective-bargaining agreement, the 
other stated no contractual benefits applied other than holiday 
pay. Munford™s testimony establishes that weekend warriors 
perform bargaining unit work. What the evidence fails to estab-
lish, however, is how many w
eekend warriors have been em-
ployed since October 1999 and the frequency and regularity with 
which they have worked. Weekend warriors are not required to 
work 3 weekends per month. They are only required to work 3 
weekends per month in order to receive the premium pay rate. If 
they work less than 3 weekends per month, they are paid at a 
base rate.5 Munford™s testimony was limited to the experience of 
one individual, Pam Sneed, who worked 13 out of 22 days in 

January 2001. It would be entirely speculative to extrapolate 
from Sneed™s experience that an undetermined number of week-
end warriors have worked with 
the same regularity. The burden 
of proof is on the General Coun
sel to show that the weekend 
warriors should be included in the bargaining unit. 
Continental 
Winding Co.
, 305 NLRB 122, 124 (1991). The General Counsel 
has demonstrated that weekend warriors perform work in unit 
jobs but has failed to meet the additional burden required under 
Pat™s Blue Ribbons
 showing that the weekend warriors worked 
continually and regularly for Respondent with expectations of 

continued employment. I, therefor
e, recommend dismissal of the 
complaint allegation relating to 
the wage increases given to 
weekend warriors at the Washington Square facility as the Gen-
eral Counsel has failed to prove they are regular part-time em-
ployees covered by the unit A agreement.  
Several of Respondent™s remain
ing defenses merit brief dis-
cussion. Respondent™s filing for bankruptcy on February 2, 2000, 
is not a defense to the unilateral 
increases granted prior to that 
date. As to the unilateral raises granted after that date, Respon-
dent did not seek an order under Section 1113 of the Bankruptcy 
Code and in the absence of such an order it was not privileged to 
modify the terms of the collective-bargaining agreements. 
Crest 
Litho, Inc., 308 NLRB 108 (1992). Neither the management-
rights clause in the collective-bargaining agreements (art. 6, sec. 
1) nor the zipper clause (art. 14, sec. 7) on their face constitute a 
waiver of the Union™s right to object to a modification of the 
wage provisions and no evidence was adduced concerning the 
bargaining history surrounding these provisions. Moreover, arti-
cle 14, section 2 specifically requi
res that any modification of the 
agreements be consented to by both sides in writing. Finally, 
deferral of this case to the grievance arbitration provisions of the 
agreements is inappropriate. There is no basis to conclude that 
the contracts™ terms even arguably authorized the actions taken 
by Respondent. I have considered
 Respondent™s remaining ar-
guments and find them to be without merit.  
CONCLUSIONS OF LAW 
1. Respondent is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
                                                          
 5 It is not clear what the base rate 
is for weekend warriors or if it var-ies from individual to individual. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 5802. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The following units of employees are appropriate for the 
purpose of collective bargaining within the meaning of Section 
9(b) of the Act:  Unit A: All service and maintenance employees at the 
Employer™s following facilities: Auburn Manor in Washing-
ton Court House, Crestwood Care Center in Shelby, Mea-
dowview Care Center in Sev
ille, Canterbury Villa of Alli-
ance in Alliance, Washington Square in Warren, Baltic 
Country Manor in Baltic, Horizon Meadows in Alliance, 
Hudson Elms Nursing Home in
 Hudson and Village Square 
in Stow, including but not limited to: state tested nurses 
aides, environmental aides, supply clerks, ward clerks, 
cooks, dietary aides, laundry 
aides, housekeepers, mainte-
nance workers, activities assist
ants, rehabilitation aides, re-
storative aides, and registered and licensed practical nurses; 
but excluding clerical employees, confidential employees, 
Director of Maintenance, Direct
or of Social Services, Direc-
tor of Activities, therapists, licensed physical therapy assis-

tants, temporary employees, professional employees and all 
guards and supervisors as defined in the National Labor Re-
lations Act. Rosewood unit
: All service and maintenance employees 
at the Employer™s Rosewood facility in Galion, Ohio, in-
cluding but not limited to: state tested nurses aides, envi-
ronmental aides, supply clerks, ward clerks, cooks, dietary 
aides, laundry aides, housek
eepers, maintenance workers, 
activities assistants, rehabilitatio
n aides, restorative aides, 
and registered and licensed practical nurses; but excluding 
clerical employees, confidential employees, Director of 
Maintenance, Director of Social Services, Director of Ac-
tivities, therapists, licensed physical therapy assistants, tem-
porary employees, professional employees and all guards 
and supervisors as defined in
 the National Labor Relations 
Act. 
Village Care unit
: All service and maintenance employ-
ees at the Employer™s Village Ca
re facility in Galion, Ohio, 
including but not limited to: state tested nurses aides, envi-
ronmental aides, supply clerks, ward clerks, cooks, dietary 
aides, laundry aides, housek
eepers, maintenance workers, 
activities assistants, rehabilitatio
n aides, restorative aides, 
and registered and licensed practical nurses; but excluding 
clerical employees, confidential employees, Director of 
Maintenance, Director of Social Services, Director of Ac-
tivities, therapists, licensed physical therapy assistants, tem-
porary employees, professional employees and all guards 
and supervisors as defined in
 the National Labor Relations 
Act. 
 4. The Union is the exclusive representative of the employees 
in the appropriate units for purposes of collective bargaining 

within the meaning of Section 9(a) of the Act. 
5. Since on or about March 7, 2000, Respondent has violated 
Section 8(a)(5) and (1) of the Ac
t by unilaterally increasing the 
weekend differential and shift differential rates for employees, 
increasing the hourly wage rate for nursing department employ-
ees and granting experience pay to nursing department employ-

ees at the Crestwood facility. 
6. Since on or about April 7, 
2000, Respondent has violated 
Section 8(a)(5) and (1) of the Act by unilaterally and without the 
Union™s consent increasing starting wage rates for LPNs and 
STNAs and by increasing shift diffe
rentials for employees at the 
Meadowview facility.  
7. On or about April 29 and 30, 2000, Respondent violated 
Section 8(a)(5) and (1) of the Act by unilaterally and without the 
Union™s consent offering a weekend bonus to nurses and nursing 
assistants at the Canterbury Villa facility.  
8. Since on or about June 5, 2000, Respondent violated Sec-
tion 8(a)(5) and (1) of the Act by unilaterally and without the 
Union™s consent implem
enting three wage incentive plans at the 
Auburn Manor facility. 
9. Since on or about August 7,
 2000, Respondent violated Sec-
tion 8(a)(5) and (1) of the Act by unilaterally and without the 

Union™s consent increasing the st
arting wage rates and shift and 
weekend differential rates for nursing department employees at 
the Crestwood, Rosewood, and Village Care facilities. 
10. Respondent did not violate the Act by granting wage in-
creases to weekend warriors employed at the Washington Square 
facility. 
11. Respondent has engaged in un
fair labor practices affecting 
commerce within the meaning of S
ection 2(6) and (7) of the Act. 
REMEDY 
Respondent contends that a bargaining order may not issue in 
this case because the three collective-bargaining units are mixed 

unit, which include professional registered nurses with nonpro-
fessional employees. The General Counsel maintains that these 
units were voluntarily recognized by Respondent when it took 
over the facilities in January 1998 and that Respondent thereafter 
negotiated and entered into collective-bargaining agreements 
covering these units. Under these circumstances, the General 
Counsel argues that a bargaining order may appropriately issue. 
The law governing the appropriateness of voluntarily estab-
lished mixed professional and nonprofessional units is clear. The 
Board has consistently held th
at there is nothing in Section 
9(b)(1) or its legislative history 
to suggest that 
Congress intended 
that section to invalidate as inappropriate a historically estab-
lished contract unit simply because of a joinder of professional 
and nonprofessional employees. 
Retail Clerks Local 324 (Vincent 
Drugs)
, 144 NLRB 1247 (1963). The sole operative effect of 
Section 9(b)(1) is to preclude the Board from taking any action 
that would create a mixed unit of professionals and nonprofes-
sionals without first according the professionals involved the 
opportunity of a self-determination election. 
A. O. Smith Corp.
, 166 NLRB 845 (1967). An employer has no obligation to agree 

to bargain in a combined unit, 
Russelton Medical Group
, 302 
NLRB 718 (1991). But where the parties have voluntarily created 
and maintained a combined unit over a period of time, the unit 
may be found appropriate within the meaning of Section 9(b)(1). 
St. Luke™s Hospital Center
, 221 NLRB 1314 (1976). 
The Union has represented the employees at Rosewood and 
Village Care since 1990, and at the remaining facilities since 
1995. While these facilities were 
under the ownership of Horizon 
Healthcare, prior to January 1998, the Union represented the 
 INTEGRATED HEALTH SERVICES 581employees in these facilities in co
mbined units of professionals 
and nonprofessionals. The only ev
idence of a self-determination 
election being conducted was in 1996 at Rosewood when the 
RNs voted to be part of the LPN unit, and shortly after that elec-
tion, the Union and Horizon agreed to fold the RN/LPN unit into 
the larger service and maintenan
ce unit. When Respondent took 
over the operation of the facilities 
in January 1998, it continued 
to recognize the Union as the re
presentative of employees in the 
same unit configurations. From January to April 1999, Respon-
dent and the Union negotiated the terms of successor collective-
bargaining agreements and Respondent signed those agreements 
covering combined units of professionals and nonprofessionals. 
The first time Respondent raised an objection to the inclusion of 
RNs in these units was in this litigation.
6  Thus, this case is dis-
tinguishable from 
Russelton Medical Group
 relied on by Re-
spondent in its brief. In 
Russelton
, the employer raised an objec-
tion to the combined unit immedi
ately on its being confronted 

with a demand for recognition. Here, Respondent has recognized 
and bargained with the Union in these units for over 3 years and 
in that time, negotiated and executed three collective-bargaining 
agreements. In these circumstances, the contractual bargaining 
units are appropriate and a bargaining order remedy based on 
Respondent™s unfair labor practices may issue. 
Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectuate 
the policies of the Act. Respondent must rescind, on the request 
of the Union, any changes in wage
s, rates of pay, benefits, and 
other terms and conditions of employment unilaterally imple-
mented since March 7, 2000.  
On these findings of fact and conclusions of law and on the en-
tire record, I issue the following recommended
7 ORDER 
The Respondent, Integrated Health Services, Inc., Washington 
Square in Warren, Crestwood Care Center in Shelby, Meadow-
view Care Center in Seville, Canterbury Villa of Alliance in Alli-
ance, Auburn Manor in Washington Court House, Rosewood in 
Galion and Village Care in Gali
on, Ohio, its officers, agents, 
successors, and assigns, shall 
1. Cease and desist from 
(a) Unilaterally and without the 
Union™s consent modifying or 
changing wages, rates of pay, 
benefits, or any other term and 
condition of employment set fort
h in the collective-bargaining 
agreements during the term of 
the collective-bargaining agree-ments. 
                                                          
                                                           
6 In both its original answer filed on August 15, 2000, and in its an-
swer to the amended consolidated 
complaint filed on October 16, 2000, 
Respondent admitted that these units 
were appropriate within the mean-
ing of Sec. 9(b). It was only in its amended answer filed literally on the 
eve of trial, on January 29, 2001 (c
orrection made according to an 
erratum issued on June 6, 2001), that Respondent denied for the first 
time the appropriateness of these units. 
7 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
(b) In any like or related manner interfering with, restraining, 
or coercing its employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirmative action designed to effectuate 
the policies of the Act. (a) On request by the Union, re
scind any changes in wages, 
rates of pay, benefits or any other term and condition of employ-
ment unilaterally implemented since March 7, 2000.  
(b) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all payroll 
records, social security payment records, timecards, personnel 
records and reports, and all other 
records necessary to analyze, if 
appropriate, the wages and benef
its rescinded under
 the terms of 
this Order. (c) Within 14 days after service by the Region, post at the fol-
lowing facilities in Ohio copies 
of the attached notice marked 
ﬁAppendix.ﬂ
8 Washington Square in Warren, Crestwood Care 
Center in Shelby, Meadowview Care Center in Seville, Canter-
bury Villa of Alliance in Allianc
e, Auburn Manor 
in Washington 
Court House, Rosewood in Galion 
and Village Care in Galion.  
Copies of the notice, on forms provided by the Regional Director 
for Region 8, after being signed by the Respondent's authorized 
representative, shall be posted by the Respondent immediately 
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to employees 
are customarily posted. Reasonable steps shall be taken by the 
Respondent to ensure that the notices are not altered, defaced, or 
covered by any other material. In the event that, during the pend-
ency of these proceedings, the Respondent has gone out of busi-
ness or closed any of the facilities involved in these proceedings, 
the Respondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former employees 
employed by the Respondent at those facilities at any time since 
March 7, 2000.  
(d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 

on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.  
IT IS FURTHER ORDERED that 
the complaint is dismissed 
insofar as it alleges violations of the Act not specifically found. 
 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
the National Labor Relations Act and has ordered us to post and 
abide by this notice. 
Section 7 of the Act gives employees these rights. 
To organize  8 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 582To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities.  WE WILL NOT unilaterally and 
without the Un
ion™s consent 
grant wage increases to you or otherwise change your rates of 
pay, benefits, or any other term and condition of your employ-
ment as provided for in the collective bargaining agreement be-
tween us and District 1199, The Health Care and Social Service 

Union, SEIU, AFLŒCIO. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exer
cise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, on request of the Un
ion, rescind any changes to 
your wages, rates of pay, benef
its, or any other term and condi-
tion of your employment implemented by us without the Union™s 
consent. 
 INTEGRATED HEALTH SERVICES, INC. 
  